DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-7 and 13-16 in the reply filed on 2/23/2022 is acknowledged.
Claims 8-12 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/23/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a black heart malleable cast iron comprising at least one selected from the group consisting of: (i) 0.0050% by mass or more and 0.15% by mass or less of bismuth and 0.020% by mass or more and 0.50% by mass or less of manganese; and (ii) 0.0050% by mass or more and 1.0% by mass or less of aluminum and 0.0050% by mass or more and 0.015% by mass or less of nitrogen, does not reasonably provide enablement for a black heart malleable cast iron comprising at least one selected from the group consisting of: (i) 0.0050% by mass or more and 0.15% by mass or less of bismuth and 0.020% by mass or more of manganese; and (ii) 0.0050% by mass or more and 1.0% by mass or less of aluminum and 0.0050% by mass or more of nitrogen.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation.

(1) The nature of the invention:
 	The invention relates to a black heart malleable cast iron
(2) The state of the prior art
 	The art recognizes the existence of black heart malleable cast irons with compositions overlapping the instantly claimed compositions as set forth in the below 35 USC 103 rejections
(3) The relative skill of those in the art
	The relative skill of those in the art is high.

(4) The predictability or unpredictability of the art
	 The unpredictability of the art is such that one of ordinary skill in the art would not be able to immediately recognize whether a given composition different from that practiced in the instant specification would possess the instantly claimed properties, or even be able to be formed into black heart malleable cast irons in the case of excessively high manganese or nitrogen contents

(5) The breadth of the claims
	Independent claims 1 is very broad as it does not define the majority of the composition of the cast iron and allows for compositions completely different from that practiced in the instant specification.

(6) The amount of direction or guidance presented
	The specification only discloses examples of cast irons with compositions within the scope of the maximum manganese and nitrogen contents set forth in para [0058-0059] of the instant specification.

(7) The presence or absence of working examples
	As stated above, the specification discloses examples of cast irons with compositions within the scope of the maximum manganese and nitrogen contents set forth in para [0058-0059] of the instant specification.

 (8) The quantity of experimentation necessary
	Since the presence of excessive amounts of nitrogen or manganese cause significant problems in terms of inhibiting graphitization, one of ordinary skill in the art would be burdened with an undue amount of experimentation to create a functional cast iron with the instantly claimed properties having a manganese or nitrogen content in excess of the maximum manganese and nitrogen contents set forth in para [0058-0059] of the instant specification.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN85106684 to Chen et al (cited by applicant in IDS, the English language machine translation provided by applicant has been relied upon for examination purposes).
Regarding claims 1 and 5, Chen discloses a black heart malleable cast iron comprising a matrix of ferrite and lump graphite included in the matrix, the black heart malleable cast iron comprising the following composition (Chen, claim 1, para [0031]) which lies within the claimed composition as follows:

Element
Claimed wt%
Chen wt%
Lies within?
Bi
0.0050-0.15
0.01-0.1
Yes
Mn
≥0.020
1.7*S+(0.05~0.25)
Yes
C
2.0-3.4
2.5-2.7
Yes
Si
0.5-2.0
1.7-1.9
Yes
Fe
Balance
Balance
Yes


Wherein the manufacturing method of Chen includes casting the composition, preheating at 400 °C, and graphitizing at 780 °C (Chen, claim 1, para [0031]), which appears to be the same or substantially the same method of manufacture as the method of manufacture disclosed in the instant specification (see for instance withdrawn claim 8).
Regarding the instantly claimed grain size, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the cast iron of Chen would be expected to have the same or similar properties as the instantly claimed cast iron because the composition and method of manufacturing of the cast iron of Chen is the same or substantially the same as the composition and method of manufacturing of the instantly claimed cast iron.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Regarding claims 2-4 and 13-16, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the cast iron of Chen would be expected to have the same or similar properties as the instantly claimed cast iron because the composition and method of manufacturing of the cast iron of Chen is the same or substantially the same as the composition and method of manufacturing of the instantly claimed cast iron.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Regarding claim 6, the carbon content of Chen is 2.5-2.7% by mass, lying within the instantly claimed carbon content range of 2.5% by mass or more and 3.2% by mass or less.  The silicon content of Chen is 1.7-1.9% by mass, the lower limit of which lies within the instantly claimed range of 1.0% by mass or more and 1.7% by mass or less.  Alternatively, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of the silicon content of CHen including the instantly claimed because Chen discloses the same utility throughout the disclosed ranges.
Regarding claim 7, instant claim 7 allows for as little as one atom of boron in the composition.  Such a small amount of boron would be either expected to be present as an inevitable impurity in the cast iron of Chen or would be permitted to be present as an impurity in the cast iron of Chen.

Claim Rejections - 35 USC § 103
Claim(s) 1-7 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/072663 A2 to Leinonen et al in view of SU 1744141 A1 to Samojlenko et al (an English language machine translation has been relied upon for examination purposes) and the evidentiary reference “Standard grain size charts” (cited by applicant in IDS).
Regarding claim 1, Leinonen discloses a black heart malleable cast iron comprising a matrix of ferrite and lump graphite included in the matrix wherein the grain size of the cast iron is 10-20 μm (Leinonen, abstract, page 28 lines 1-5).  “Standard grain size charts” discloses that a grain size of 10-20 μm corresponds to a grain size number of 8-10 (“Standard grain size charts,” Table B.1) lying within the instantly claimed range.
Leinonen does not explicitly disclose that the black heart malleable cast iron comprises at least one selected from the group consisting of: (i) 0.0050% by mass or more and 0.15% by mass or less of bismuth and 0.020% by mass or more of manganese; and (ii) 0.0050% by mass or more and 1.0% by mass or less of aluminum and 0.0050% by mass or more of nitrogen.
Samojlenko discloses that the addition of 0.05-0.15% by mass aluminum (within the instantly claimed range of 0.0050% by mass or more and 1.0% by mass or less of aluminum) and 0.02-0.12% by mass nitrogen (within the instantly claimed range of 0.0050% by mass or more of nitrogen) increases the hardenability of cast iron and reduces sensitivity to overheating (Samojlenko, abstract, paragraph bridging pages 2 and 3 of English machine translation).
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add 0.05-0.15% by mass aluminum (within the instantly claimed range of 0.0050% by mass or more and 1.0% by mass or less of aluminum) and 0.02-0.12% by mass nitrogen (within the instantly claimed range of 0.0050% by mass or more of nitrogen) to the cast iron of Leinonen as suggested by Samojlenko.  The motivation for doing so would be to increase the hardenability of cast iron and reduce sensitivity to overheating (Samojlenko, abstract, paragraph bridging pages 2 and 3 of English machine translation).
Regarding claim 2, the lump graphite of Leinonen in view of Samojlenko appears to be dispersed throughout the entirety of the cast iron, which would include being dispersed at positions of crystal grain boundaries of the matrix.
Regarding claims 3, 4 and 13-16, the number of particles of the lump graphite per square millimeter of a cross-sectional area thereof of Leinonen is 150-400 (Leinonen, abstract, page 12), overlapping the instantly claimed range of 200 or more and 1,200 or less.  Leinonen discloses that the graphite sphere density also describes the size of the structures (Leinonen, abstract, page 12) as higher graphite sphere density would result in smaller graphite particle diameters for the same amount of graphite.  As such the average particle diameter of the lump graphite would be expected to overlap the instantly claimed value of 10 micrometers or more and 40 micrometers or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Leinonen in view of Samojlenko including the instantly claimed because Leinonen in view of Samojlenko discloses the same utility throughout the disclosed ranges.
Regarding claim 5, Leinonen discloses a carbon content of 2.90-3.40 mass% and a silicon content of 1.30-1.90 mass% (Leinonen, page 12, lines 9-22), lying within the instantly claimed ranges of 2.0% by mass or more and 3.4% by mass or less of carbon, and 0.5% by mass or more and 2.0% by mass or less of silicon.
Regarding claim 5, Leinonen discloses a carbon content of 2.90-3.40 mass% and a silicon content of 1.30-1.90 mass% (Leinonen, page 12, lines 9-22), overlapping the instantly claimed ranges of 2.5% by mass or more and 3.2% by mass or less of carbon, and 1.0% by mass or more and 1.7% by mass or less of silicon. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Leinonen in view of Samojlenko including the instantly claimed because Leinonen in view of Samojlenko discloses the same utility throughout the disclosed ranges.
Regarding claim 7, instant claim 7 allows for as little as one atom of boron in the composition.  Such a small amount of boron would be either expected to be present as an inevitable impurity in the cast iron of Leinonen in view of Samojlenko or would be permitted to be present as an impurity in the cast iron of Leinonen in view of Samojlenko.  Alternatively, Samojlenko discloses that 0.005-0.05 % by mass boron may be added to cast iron (Samojlenko, abstract), overlapping the isntnalty claimed range of more than 0% by mass and 0.010% by mass or less of boron. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Leinonen in view of Samojlenko including the instantly claimed because Leinonen in view of Samojlenko discloses the same utility throughout the disclosed ranges.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  SU 1723180 A1 to Ivanenko et al discloses a cast iron with overlapping amounts of Mn and Bi as that of the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738